ORPHANS’ COURT PROCEDURAL RULES COMMITTEE
                            ADOPTION REPORT

                              Amendment of Pa.R.O.C.P. 10.5

       On January 12, 2022, the Supreme Court amended Pennsylvania Rule of
Orphans’ Court Procedure 10.5 governing the notice given by the personal representative
to beneficiaries and intestate heirs. The Orphans’ Court Procedural Rules Committee
has prepared this Adoption Report describing the rulemaking process as it relates to
Pa.R.O.C.P. 10.5. An Adoption Report should not be confused with Comments to the
rules. See Pa.R.J.A. 103, Comment. The statements contained herein are those of the
Committee, not the Court.

        The Committee received correspondence regarding the requirement in Rule 10.5
that “the personal representative to whom original letters have been granted” send written
notice of estate administration to a list of beneficiaries and intestate heirs set forth in the
rule. (Emphasis added.) The correspondent questioned if “original” was intended to
denote “initial” letters, since all letters issued by a register of wills are original letters. The
correspondent further inquired whether a successor personal representative is required
to provide notice of estate administration if the initial personal representative failed to do
so or provide notice of the change in personal representatives to the interested persons.

       The Committee agreed that estate beneficiaries and intestate heirs should receive
notice of estate administration from a successor personal representative. Requiring
successor personal representatives to notify interested persons of the change in
representative ensures the recipients are aware of the change and know from whom they
should expect future information. Thereafter, the Committee proposed amending Rule
10.5(a) to eliminate the word “original” with respect to the granting of letters to clarify that
any personal representative granted letters must send the notice of estate administration.
The Committee also proposed amending the Note to Rule 10.5 to clarify that the notice
requirement applies to all personal representatives, including successor personal
representatives. See 51 Pa.B. 1651 (March 27, 2021).

       Based on a comment received in response to the publication, the Committee made
changes to the proposal. First, the Committee revised proposed Rule 10.5(a) to eliminate
the phrase “to whom original letters have been granted” relative to the personal
representative – the phrase is superfluous insofar as a personal representative will always
be someone to whom letters have been granted. The Committee further revised
proposed Rule 10.5(a) to require notice to interested parties “whenever there is a change
in personal representative,” regardless of whether revised letters have been issued. This
may occur in some judicial districts upon the death or resignation of a co-executor. The
Committee also made corresponding changes to the Note.
        Finally, Rule 10.5(e) was amended to clarify that the Register shall provide notice
of failure to file timely the certification to each personal representative and their counsel,
rather than simply “the delinquent” personal representative. The amendment more
accurately describes the procedure when there is more than one personal representative.

       These amendments become effective April 1, 2022.




                                              2